John A. Fogleman, Justice, dissenting. I do not agree that either the Arkansas Statutes or due process requirements make necessary a notice to the owner of a tax assessor’s assessment of property which has not been assessed by the owner, as required by statute. The argument that the owner’s failure to assess is a voluntary assessment at the values fixed for the preceding year is without any support in law. The assessor is required to file a report of his assessment by a specified time. Ark. Stat. Ann. § 84-447 (Repl. 1960). An owner has a right of appeal from this report to the Board of Equalization. Ark. Stat. Ann. § 84-708 (Repl. 1960). We said in Dierks Forest v. Shell, 240 Ark. 966, 403 S.W. 2d 83, that opportunity for judicial review provided by our laws met federal constitutional requirements. This is quite a different matter from an effort to assess property claimed by the taxpayer to be exempt, where the assessor’s action was final and not appealable or reviewable. I am authorized to state that Mr. Chief Justice Harris joins in this dissent.